Citation Nr: 1411025	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-05 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The issue of service connection for an acquired psychiatric disability (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An October 1980 rating decision denied the Veteran service connection for a nervous condition based essentially on a finding that such disability existed prior to service and that the disability was not aggravated nor incurred in service.

2.  Evidence received since the October 1980 rating decision includes evidence not of record at the time of that decision, suggests that the Veteran's psychiatric disability may be related to his service, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  As the decision below reopens the Veteran's claim for service connection for an acquired psychiatric disability, there is no need to belabor the impact of the VCAA, as any VCAA mandated duty omission is harmless.

New and Material Evidence

An October 1980 rating decision denied the Veteran's claim of service connection for a nervous condition based essentially on a finding that such disability existed prior to service and that the disability was not aggravated nor incurred in service.  The Veteran was notified of that decision and did not timely file a notice of disagreement with that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for psychoses).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R.     §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence received since the October 1980 rating decision include the Veteran's hearing testimony to the effect that he did not suffer a psychiatric disability prior to service, and an opinion, dated in November 2013, from his individual therapist, who opined that that Veteran suffers from chronic PTSD which is a direct result of his time in the military.  She also opined that the Veteran suffers from paranoid schizophrenia, which she appears to suggest has been aggravated by his service and/or PTSD.  This evidence was not of record in 1980, and is new.  As it addresses the question of whether the Veteran has a psychiatric disability that is related to service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for an acquired psychiatric disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for an acquired psychiatric disability is granted.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for an acquired psychiatric disability, including schizophrenia, depression, and PTSD.

First, the Board observes that during the pendency of this appeal, VA amended its regulatory provisions governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a claimed in-service stressor.  In this case, the Veteran does not appear to have been furnished with VCAA notice with respect to the PTSD amendments regarding hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3) (2012).  It is unclear what stressor the Veteran attributes to his PTSD.  The Veteran's assertions regarding an in-service stressor have included military service in general, harassment during basic training, and a forced "sexual incident."  Because the Board finds that his claim may be at least tangentially related to the revised regulatory provisions, the Veteran should be provided with proper VCAA notice of those provisions.  

Additionally, the Veteran has not been afforded a VA psychiatric examination.   He has been variously diagnosed with (to include, but not limited to) schizophrenia, depression, and PTSD.  Service treatment records, including a medical board, show a diagnosis of schizophrenia in service and show that he was deemed medically unfit for service due to such disability.  The Board notes that his May 1979 enlistment examination report notes an abnormal psychiatric clinical evaluation.  The Veteran has since testified that his psychiatric problems did not pre-exist service.  As there is evidence of a current diagnosis of a psychiatric disability, evidence of a psychiatric disability during service, and evidence that the current disability may be associated with the symptoms in service, the Board finds that the low threshold of McLendon has been met and an examination and medical opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, section 3.304(f)(5) governs claims for PTSD that are based on an in-service personal assault, which includes sexual assault.  The regulation provides that "evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident."  This regulation also provides that evidence of changes in behavior following an in-service personal assault can corroborate a Veteran's account of the stressor incident.  Evidence indicating a change in behavior includes, "but is not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes."  38 C.F.R. §3.304(f)(5).  Accordingly, the Board finds that the medical examiner should provide an interpretation of the Veteran's behavior changes (if any) after active service in relation to his PTSD diagnosis.

The RO should also attempt to obtain any updated VA or private treatment records as such may be pertinent to the claim.  

Finally, the Veteran has reported receiving Social Security Administration (SSA) disability benefits.  A review of the record does not reflect that such records have been requested.  The Court has clearly held that since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in          38 C.F.R. § 3.304(f)(3).

2.  The Veteran should be asked to provide any further specific information necessary regarding his alleged stressor event(s) in service.

3.  Obtain and associate with the record any updated treatment records pertinent to the Veteran's claim.  

4.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran.

5.  After the above development is completed, to the extent available, the Veteran should be scheduled for a VA mental health examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.  Following a review of the record and examination of the Veteran, the examiner should respond to the following:

a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities shown in the record.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis.  If one of the stressors is found to be a sexual assault, the examiner is further instructed to interpret the Veteran's behavior changes (if any) following his discharge from active duty relative to the diagnosis of PTSD in order to corroborate that this stressor occurred.

b)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a psychiatric disability pre-existed service?  If so, please identify such evidence.  

c)  If a psychiatric disability manifested during service is found to have pre-existed service, please opine whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.

d)  If a psychiatric disability is found to have not pre-existed service, please opine whether it is at least as likely as not that any currently-diagnosed psychiatric disability had its onset in service (or within the year following the Veteran's discharge from active duty in July 1980) or is otherwise related to service, to include any verified in-service stressor.

The examination report must include a complete rationale for all opinions expressed, to include consideration of the November 2013 private opinion of record.

6.  Thereafter, review the record and readjudicate the Veteran's claim.  If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


